Equity Transfer Agreement
 
This Agreement is entered by and between the Transferor and Transferee in
Tianjin on the day of _ December 16 ,2009.


Transferor:
Flying Dragon Investment Management Limited （hereinafter referred to as "FDIM"）


Transferee：
 
Willsky Development Ltd.
 (The Transferor and the Transferee shall hereinafter be referred to
individually as a "Party" and collectively as the "Parties".)


Target Company：
 
Wuyuan County Zhongran Gas Inc. (hereinafter referred to as “Wuyuan Zhongran”)
,a limited company established and existing under the laws of China, with its
registered address at Wengong South Road, Ziyang Town, Wuyuan County, Jiangxi
Province, with its legal representative of Shen Wensheng.


Whereas:
 
The shareholder of Wuyuan Zhongran is FDIM holding 100% equity.
The Transferee agrees to purchase all equity of Target Company from the
Transferor.
Pursuant to the Company Law of the People's Republic of China and Contract Law
of the People's Republic of China and other applicable laws and regulations the
Transferor and the Transferee, after friendly consultations, conclude this
Agreement regarding the equity transfer as follows:


1、
Transferred Equity

 
1.1
Transferor jointly and severally agrees to sell all equity of Target Company
held by all the Transferor (hereinafter referred to as "Transferred Equity") to
the Transferee.

 
1

--------------------------------------------------------------------------------


 
1.2
  Transferee agrees to purchase all equity of Target Company from all the
Transferor.

 
1.3
After the transfer of equity the Transferee shall have the shareholder's rights,
and undertake obligations and responsibilities of shareholder in accordance with
applicable China laws and the provisions of the Articles of Association of
Target Company.



2、
Precondition of the transfer of equity

 
2.1
The Parties agree that the following conditions shall be satisfied prior to the
transfer of equity by the Transferor, the purchasing equity by the Transferee
and performance of the transferred equity delivery by the Parties:

 
（1）All necessary permissions, instructions, consents, licenses, approval or
authorization, related to the legality, validity or enforceability of the
selling of the transferred equity, purchasing the transferred equity, issued by
the relevant government authorities, departments or other organizations have
been obtained or made;
 
（2）All the necessary procedures, formalities and procedures related to the
transferring and purchasing the transferred equity have been completed or
performed.
 
（3）The transfer of equity shall not results in the deprivation of operating
right of Urban Gas Pipeline Project of Target Company.
 
2.2
The Transferee may, at any time by writing to waive any of the above
preconditions, and such waiver may be based on the terms and conditions which
the Transferee determines.

 
2.3
The Parties agree that except otherwise agreed in this Agreement, the Transferee
shall be entitled to terminate this Agreement unilaterally without any liability
of breach of Agreement if some or all of the preconditions are still unable to
be satisfied before the completion of transferred equity. If the Transferee
suffers from losses hereby, the Transferor shall compensation such losses to the
Transferee.

 
2

--------------------------------------------------------------------------------



 
3、
Transfer price and Time of payment

 
3.1
The Parties agree that the Transferee will let account firm, law firm and the
engineering designing institute to make due diligence investigation in the site
of Transferor and provide relevant reports to the Transferee after
investigation. The Transferor agrees to make great effort to cooperate with such
third parties.

 
3.2
The Parties agree that the transfer price of 100% equity of Target Company shall
be RMB 6,000,000 (hereinafter referred to as "Consideration") and paid in RMB in
China or equivalent US dollar overseas by the means of installments. Aforesaid
Consideration is on the basis of assets situation of the Target Company on
September 30, 2009 (day of assets appraisal) and will be adjusted in accordance
with the change of assets and liabilities of Target Company from the day of
assets appraisal to the delivery day.

 
3.3
Payment Schedule

 
The Parties agree that the Consideration shall be paid according to the
following Payment Schedule upon the approval of this Equity Transfer by the
board of directors of the Transferee:
 
3.3.1
The amount of the first installment is 27.5% of the Consideration, namely
Renminbi 1,650,000 Yuan. The Transferee shall make the first installment payment
to the Transferor within 5 working days after the satisfaction of following
conditions.

 
 (1) The relevant gas authority of the government where the Target Company
located has issued the written confirmation that the Target Company will has the
operating right of local Urban Gas Pipeline Project continuously;
 
 (2) The Target Company has carried out necessary internal decision making
procedure according to its Articles of Association and relevant laws and
regulations, including but not limited to obtaining resolutions of Broad of
Directors and Shareholder's Meeting for approving equity transfer;
 
The Transferor shall submit original documents after obtaining abovementioned
documents or satisfaction of above conditions. The day when receiving all above
mentioned documents shall be the day of satisfaction of conditions. Above
conditions shall be satisfied or completed before December 20, 2009, otherwise
the Transferee is entitled to terminate this Agreement and the Transferor shall
pay the Transferee RMB 500,000 Yuan as penalty. The Transferor shall assume such
default liabilities jointly and severally.
 
3

--------------------------------------------------------------------------------


 
3.3.2
The Parties agree that, the Transferor shall complete all of the following
procedures after the date of the first installment payment; otherwise, the
Transferee shall have the right to refuse to make the second installment
payment:

 
（1）The Transferor shall be liable to complete the alteration registration for
the equity transfer of the Target Company coordinating with the Transferee
before December 31, 2009, obtain the new Business License.
 
（2）The Transferor shall positively assist the Target Company to obtain the Land
Use Right Certificate for the land used for the vaporizing station;
 
（3）The Transferor shall assist the Target Company to obtain the approvals,
permits for the environmental assessment, plan, construction, safety evaluation
and other procedures.
 
（4）The Transferor shall release public statements in the proper local media
under the consent of the Transferee with consultation, where Target Company are
located, to announce that the Transferor and Target Company are not subject to
any ongoing litigation, arbitration cases (including under implementation), any
circumstance of seal-up, freezing or seizure of possession or other judicial
enforcement situation, or any disputes or potential disputes which may cause
litigation or arbitration. Meanwhile, there is no any outstanding guarantee or
mortgages provided by Target Company for any other person/entity. Before the
completion of the transfer, all rights and obligations of Target Company shall
transfer to the Transferor, who jointly and severally have the rights and take
the obligations, other than the receivable uncollected in connection with the
development agreements signed before the completion.
 
（5）The Transferor shall assist to handle other alteration registration
procedures other than AIC alteration registration for the equity transfer,
including but not limited to alteration of tax registration, bank and other
procedure other relevant departments request;
 
4

--------------------------------------------------------------------------------


 
（6）The Transferor shall provide the lists of creditors' right and obligations to
the Transferee;
 
（7）The Transferor and the Target Company shall assist the Transferee to check
the fixed assets;
 
（8）The Transferor shall cause the Target Company to complete to transfer
following documents to the Transferee, including but not limited to, company
stamps, certificates, licenses, government permits and documents and materials
of engineering, finance, human resources and business contracts of operation of
the Target Company, no matter in writing or in electronic;
 
（9）Completion of the Transfer.
 
3.3.3
The amount of the second installment is 52.5% of the Consideration, namely
Renminbi 3,150,000 Yuan. The second installment shall be paid on April 30, 2010.
The preconditions of the second installment are as follows:

 
（1）All procedures requested for the first installment are completed without any
loss for the operation of Target Company.
 
（2）The transferor has assisted the Target Company to obtain the approvals,
permits for the environmental assessment, plan, construction, safety evaluation
and other procedures.
 
（3）The constructed pipelines are accepted by the Transferee;
 
（4）The Target Company has obtained the Land Use Right Certificate.
 
Above conditions shall be satisfied or completed before April 30, 2010,
otherwise the Transferee is entitled to terminate this Agreement and the
Transferor shall pay the Transferee RMB 300,000 Yuan as penalty. The Transferor
shall assume such default liabilities jointly and severally.
 
3.3.4
The amount of the third installment is 20% of the Consideration, namely Renminbi
1,200,000 Yuan. For the propose of smoothly transition and stable operating of
Target Company, the third installment shall be considered as deposit of this
transaction and will be paid to the Transferor on August 31,2010 on the
condition that the Transferor are free of any liabilities.

 
5

--------------------------------------------------------------------------------


 
3.4
The Transferor jointly and severally agree that when the Transferee makes
payment to the Transferor, the Transferee is entitled to deduct any of the
remaining payables (if any) owed by the Transferor on its own discretion without
any prior consent of the Transferor.



4
Adjustment of Transfer Price

 
4.1
The Transferor jointly and severally undertake to assist to obtain the
approvals, permits for the environmental assessment, plan, construction, safety
evaluation and other procedures as the request of the Transferee on April 30,
2010. If the Transferor fails to fulfill the foregoing obligations before the
second installment payment, then the Transferee is entitled to reduce the amount
of Renminbi 100,000 Yuan from the Consideration or to request Renminbi 100,000
Yuan as compensation of breach of Agreement from the Transferor.

 
4.2
The Transferor jointly and severally undertakes to assist the Target Company to
obtain the Land Use Right Certificate as the request of the Transferee on April
30, 2010. If the Transferor fails to fulfill the foregoing obligations before
the second installment payment, then the Transferee is entitled to reduce the
amount of Renminbi 100,000 Yuan from the Consideration or to request Renminbi
100,000   Yuan as compensation of breach of Agreement from the Transferor.

 
4.3
The Transferor jointly and severally undertake to assist the Target Company to
decrease the registered capital to 10 million Hongkong dollar as the request of
the Transferee on April 30, 2010. If the Transferor fails to fulfill the
foregoing obligations before the second installment payment, then the Transferee
is entitled to reduce the amount of Renminbi 100,000 Yuan from the Consideration
or to request Renminbi 100,000 Yuan as compensation of breach of Agreement from
the Transferor.

 
4.4
Transferor jointly and severally undertake to ensure that before the completion
of the Transfer in order to keep the stability of the personnel of Target
Company, hiring new staff, salary adjustments or other changes shall not be
occurred except staff and salary adjustments contained in the "List of company
personnel and salary details" (specified in annex II to this Agreement, the
"List of company personnel and salary details") and new constructions advance
payments and payables shall not be occurred except that contained in the "
Obligations transfer list" (specified in Annex III to this Agreement, the
"Obligations transfer list"). The Transferee is entitled to deduct the losses of
Target Company from the outstanding of the Consideration if the Transferor
breach the aforementioned guarantee.

 
6

--------------------------------------------------------------------------------


 
5、
Corporate Operation before the Completion of Transfer

 
5.1
The Transferor jointly and severally agrees that Target Company and the Board of
Directors appointed by it shall ensure that: first, business operation of Target
Company will be carried on in accordance with the normal and prudent principles;
second, the Company and its Board of Directors shall not deal with or shall deal
with (or allow to deal with) any (those things that shall be done or not be done
during the normal operation) important actions or matters. Moreover, without a
written consent from the Transferee in advance before the completion of the
Transfer, the Transferor shall, in particular (but not limited to the general
applicability of the statement mentioned above), ensure that Target Company
shall not:

 
（1）Issue or agree to issue any shares or loan capitals, or; offer or agree to
offer or withdraw any option of purchase, or; amend any existing terms
concerning the acquisition or subscription of the option or right of any shares
or loan capital;
 
（2）Make a loan or raise money;
 
（3）Terminate any Agreements, arrangements or Agreements of great value, or;
waive any rights of material value.
 
（4）Create or permit to arise any mortgage, charge, lien, pledge, other form of
security or encumbrance of equity of whatsoever nature, whether similar to the
foregoing or not, on or in respect of any part of its undertaking, property or
assets other than liens arising by operation of law in amounts which are not
material;
 
7

--------------------------------------------------------------------------------


 
（5）Give any guarantee, indemnity, surety or security to any third party;
 
（6）Dispose or agree to dispose of or acquire or agree to acquire any material
asset;
 
（7）Dispose of the ownership, possession, custody or control of any corporate or
other books or records;
 
（8）Other than in the ordinary and usual course of its business, compromise,
settle, release, discharge or compound any material civil, criminal, arbitration
or other proceedings or any material liability, claim, action, demand or dispute
or waive any right in relation to any of the foregoing;
 
（9）Other than in the ordinary course of its business, release compromise or
write off any material amount recorded in the books of account of the Target
Company as owing by any debtors of such Target Company;
 
（10）Let or agree to let Target Company to transfer the possession or ownership
of the whole or any part of the Property, or take on lease or assume possession
of any real property;
 
（11）Terminate any or allow to lapse any material insurance policy now in effect
or defaulting under any provision thereof.


6、
Matters prior to Completion of the Transfer

 
6.1
During the process of verifying assets and businesses of Target Company, should
the Transferee find any items not in compliance with Assets Confirmation List
(please refer to the Attachment 4 below), it can notify both Parties at any
time. The two Parties will adjust the price of transfer upon negotiation. Should
the two Parties cannot reach an agreement on the adjustment of the price of
transfer within 7 working days after the notice, then they shall retain a
professional appraisal institution to assess the value of relevant assets. Both
Parties agree to adjust the price of transfer based on the result of assessment.
Each Party will share 50% of the assessment fee.

 
6.2
The Transferor shall pay up the entire outstanding payables of all uncompleted
contracts before Completion of the Transfer at its own cost, or transfer the
payables to Transferor with prior consent from relevant creditors. Target
Company shall be responsible for the payables of the construction agreement
signed by it after the Completion of the Transfer. Notwithstanding aforesaid,
the uncollected receivables of the development agreement signed before the
Completion of the Transfer shall still belongs to Target Company. Both Parties
shall conclude Finance Settlement Rules for the settlement of tax, advance
payments, account payable, account receivable and etc. before the completion of
delivery, which shall be one of the annexes of this Agreement.

 
8

--------------------------------------------------------------------------------


 
6.3
Contingent liabilities or other liabilities of the Target Company before the
completion of delivery which the Transferor do not disclosed shall be assumed by
the Transferor jointly and severally. If the Target Company assumes or pays such
liabilities in advance and is subject to losses, the Transferor shall compensate
all losses to the Target Company within 5 working days after the occurrence of
actual losses.



7、
Completion of the Transfer

 
7.1
The Parties agree that they will establish a “transfer team” jointly to complete
the equity transfer of Target Company within three working days upon the
completion of the first installment. The day when “transfer team” is established
is the delivery day.

 
7.2
The Transferor shall prepare a list of transfer for the “transfer team”. The
list shall show all the assets, corporate books required by the law, account
books, documents, agreements, and contracts and so on.

 
7.3
If the Transferee failed to make the first installment in accordance with the
Agreement or the Transferor causes a significant impact on the business
operation of Target Company due to its false reports or data, the Agreement will
be terminated automatically.

 
7.4
To facilitate the Completion of the Transfer, the Transferor shall submit the
following documents to the Transferee:

 
（1）   Permits and approvals in writing for the alteration registration of equity
transfer from Committees of Foreign Trade and Economic Cooperation and AIC;
 
9

--------------------------------------------------------------------------------


 
（2）Certificates of shares on the equity transfer (including register of
shareholders of Target Company);
 
（3）Letters of resignation from all the current directors, supervisors of Target
Company. It should be confirmed that none of these letters of resignation have
involved Target Company respectively in any claims (no matter it is on the
compensation for resignation or any other reasons). The resignation shall be
effective upon the delivery day;
 
（4）Confirmation letters of senior officers of Target Company to confirm that
none of the officers have claims against the Target Company respectively (no
matter it is on the compensation for resignation or any other reasons);
 
（5）Certificates that prove property right alteration registration procedures
concerning the selling and purchasing of transferred equity have been duly
completed;
 
（6）Certificates that prove existing bank accounts of Target Company respectively
have been rendered void and new authorization orders have been issued to
personnel appointed by the Transferee;
 
（7Certificates of ownership of the assets; and
 
（8）Certificates by the Target Company banks of the amount standing to the debit
or credit of such accounts at the close of business on the day of Completion of
the Transfer.
 
7.5
Both Parties agree that the transfer shall be deemed to be completed upon the
day when the Transferee confirms that all works of delivery has completed and
the Transferor have fulfilled its obligations under Article 7.4.



8、
Representations and Warranties

 
8.1
The Transferor jointly and severally commits and guarantees that:

 
8.1.1
The Transferor legally owns 100% of the equity of Target Company. Should any
third Party raise requests to the Transferee for ownership or interest of the
equity, the Transferor shall bear full responsibility and compensate the
Transferee for any loss incurred hereof.

 
10

--------------------------------------------------------------------------------


 
8.1.2
The Transferred Equity shall not subject to any restriction under any laws and
agreements beyond the ones stipulated expressly in this Agreement. Should any
third Party produce effective evidence that the transfer by the Transferor
subjects to under any laws and agreements, the Transferor shall bear full
responsibility and compensate the Transferee for any loss incurred hereof.

 
8.1.3
Upon the performance of the Agreement, no third Party has access to the equity
acquired by the Transferee, its subsidiary rights and interests or those to be
generated from the equity.

 
8.1.4
Individual income tax of the revenue generated from the equity transfer shall be
borne by the Transferor, who shall pay tax to the local tax bureau and submit
copies of certificate of tax payment to the Transferee.

 
8.1.5
The Target Company are established and existing under the laws of China.

 
8.1.6
Target Company own and have acquired all the effective authorization letters,
licenses, approvals and permits to manage existing assets and carry out all the
business operations (specified in Annex V "The production and operation
information of Target Company"). The above-mentioned documents have been
registered and recorded in relevant authorities in accordance with applicable
laws and regulations.

 
8.1.7
Except written disclosure to the Transferee, the assets of Target Company are
not subject to any guarantees or any right of third Party or any other
limitations that might affect the execution of rights concerning the
above-mentioned assets or interests. As of the execution day of the Agreement,
nobody will execute or claim to execute any rights that might significantly
affect the conditions of the transferred assets, or raise any disputes directly
or indirectly involving the transferred assets.

 
8.1.8
Upon execution by both Parties, this Agreement will be binding upon the
Transferor.

 
8.1.9
Except written disclosure to the Transferee, the assets are not subject to any
litigations, arbitrations or administrative procedures involving any other
enterprises or its subsidiaries.

 
11

--------------------------------------------------------------------------------


 
8.1.10
Except explicit disclosure, the transferred assets of Target Company are not
subject to any other loans to be paid or debts of any forms.

 
8.1.11
Before the execution day of the Agreement, there is no written notice from
creditors that will make a mandatory disposal of assets of Target Company.

 
8.1.12
As of the execution day of the Agreement, as far as the Transferor know, no
material adverse affects occur or based on reasonable judgment might occur to
the existing business, finance or operation.

 
8.1.13
The Assets Confirmation List (specified in Annex 4 below) provided by Transferor
to Transferee is true, accurate and complete.

 
8.1.14
On the base day of assets appraisal, Target Company have effective and tradable
ownership in all the fixed assets stipulated in Assets Confirmation List,
including but not limited to all the machines, constructions, on-going projects,
gas pipeline, land and other fixed and current assets. Moreover, it is still
entitled to effective and tradable ownership in the above-mentioned assets and
all the acquired assets upon the date of the Completion of the Transfer.

 
8.1.15
Upon the delivery day, major assets in operation of Target Company shall be in
good condition and comply with normal standards of gas industry after periodical
and proper maintenance.

 
8.1.16
The operations of Target Company have never gone against rules and regulations
of China, never received any written notice from relevant management or public
service department that indicates authorization, license, approval and permit
awarded to the target company before have been revoked due to its delinquent
behaviors and the revocation of the above-mentioned documents, compliance with
relevant regulations or remedial measures adopted have material adverse affects
to the business operation of the Target Company.

 
8.1.17
The Obligations Transfer List (please refer to Annex 3) provided by Transferor
to Transferee is true, accurate and complete.

 
8.1.18
Before the delivery day, all the debts owed by Target Company have been shown in
the Debt Transfer List specified in Annex III), including but not limited to the
amount owed to the original shareholders, the amount payable to suppliers and
construction teams, salaries and benefits payable to employees, taxes payable to
tax bureau and so on. The above-mentioned debts have been paid up by the
Transferor at its own cost or transferred to the Transferor with consent from
relevant creditors.

 
12

--------------------------------------------------------------------------------


 
8.1.19
Except for debts shown in the Debt Transfer List (please refer to Annex 3),
there is no other debt owed by Target Company before the Delivery day.

 
8.1.20
The Transferor will negotiate with the Transferee on matters concerning equity
transfer not mentioned herein in accordance with Chinese rules and regulations.

 
8.1.21
The Transferor shall be responsible for the above-mentioned representations and
warranties. If the Transferor is in breach of any of such terms, the Transferee
reserves the right to deduct RMB 500,000 Yuan from the Consideration.

 
8.1.22
The Transferor jointly confirms that the Transferee signs this Agreement relying
on every guarantee and warranty.

 
8.1.23
Should the Transferee has proper reason to believe a potential violation of such
guarantees, within three years after the completion of the transfer, the
Transferee, its counselors and representatives reserve the right to require the
Transferor to offer all the facilities (in particular, the access to all the
financial records and other documents of the Transferor) so that the Transferee
can confirm whether a violation has occurred to the relevant guarantees.

 
8.1.24
The Transferor jointly commits that upon the execution of the Agreement, it will
terminate any negotiation on the equity transfer of Target Company with any
third Party except the Transferee. Meanwhile, it will not carry out new
negotiations on the equity transfer of Target Company with any third Party
except the Transferee.

 
8.1.25
The above-mentioned representations and guarantees remain effective after the
delivery day.



8.2
The Transferee commits and guarantees that:

 
8.2.1
The Transferee is a legal entity established and existing under the laws of
United States.

 
13

--------------------------------------------------------------------------------


 
8.2.2
The Transferee will negotiate with the Transferor on matters concerning equity
transfer not mentioned herein in accordance with laws and regulations of China.

 
8.2.3
The Transferee shall be responsible for the above mentioned representations and
guarantees. If the Transferor has fulfilled its obligation under the Agreement,
the Transferee shall also bear the liabilities of performing this Agreement and
pay Consideration to the Transferor as stipulated in this Agreement.



9、
Viability for breach of the Agreement

 
9.1
In the event that there is any material omission or severe fraud in the
documents or data submitted by the Transferor, the Agreement may be terminated
by the Transferee. Meantime the Transferor shall indemnify the Transferee for
the damage herein caused by the Transferor.

 
9.2
The Parties mutually agree that, unless this Agreement is otherwise provided, if
either Party makes a material breach of the Agreement, the observant party has
the right to terminate the Agreement according to the Contract Law of People's
Republic of China and applicable judicatory interpretation and claim for
compensations.

 
9.3
The Parties confirm simultaneously that if either Party breaches their
representations, warranties and facts stated in the Article 8 under the
Agreement，the observant party may have the right to terminate this Agreement and
claim for compensations.

 
9.4
Any Party breaching any provision of the Agreement including but not limited to
representations、guarantees and warranties shall consist of the breach of the
Agreement. The observant party may have the right to claim for compensation
until to terminate this Agreement.

 
9.5
After completion of the equity transfer, the Transferor shall take positive
measures to solve all disputes or debts caused by the running of the company
before the delivery day, or unforeseeable disputes before the delivery day. The
Transferee shall be compensated by the Transferor for the damage caused hereby.

 
14

--------------------------------------------------------------------------------


 
9.6
If the Transferor fail to fulfill their undertakings on time under the
Agreement, the Transferor are deemed to breach the Agreement and the Transferee
may have right to terminate this Agreement and claim for compensation.

 
9.7
Unless this Agreement is otherwise provided, if the Transferor has performed all
the provisions of this Agreement strictly; however the Transferee refuses to
make payment according to the schedule under this Agreement or unilaterally
terminates this Agreement, the Transferee shall assume liabilities of default
and compensate the Transferor for their damage caused hereby.



10、
Force Majeure

 
Neither Party shall be prevented from failure of performance of any of its
obligations under this Agreement due to an event of Force Majeure outside the
reasonable control of that Party. The Party affected by such event of force
majeure shall notify the other Party immediately in convenient way, and shall
not later than 15 days after the commencement of such event submit the
documentary evidence notarized by local notary organ to the other Party. Both
Parties shall negotiate the way of dealing with the aftermath such event in
time.


11、
Confidentiality

 
Either Party of this Agreement shall not disclose any information related to
this Agreement to any person、entity or company during the term of the Agreement
or five years after the expiry date of the Agreement, no matter the
person、entity or company has a competitive relationship with the other Party or
not.


12、
Notices

 
12.1
Any and all notices shall be in writing, including facsimile、letter、delivery by
designated deliverer, the notifying date shall be no later than 7 days after the
written notice delivered. The notifying date of unwritten notice (telephone or
email, etc) shall be the date of written confirmation of the receiver.

 
12.2
Either Party altering the notice(s) or the address, shall notice the other Party
no later than 3 days after the alteration. The altering Party shall take all
legal liability caused by its failure of performance of notifying duty.

 
15

--------------------------------------------------------------------------------


 
If to the Transferor, notices shall be delivered as follows:
 
addressee：   Lin Gong         position： Director
address：Gas Station, Xiayang Village, Dengjia Country, Dongxiang County, Jiangxi
Province   Post code： 331801
facsimile： 0794-4220898    email： linyan@flyingdragon.cc
 
If to the Transferee, notices shall be delivered as follows:
addressee：   position：
address post code：
facsimile： email：
 
12.3
All notices and relevant expenses under this Agreement shall be processed by
either Party respectively in accordance with laws and regulations.



13、
Governing law

 
The formation、validity、interpretation and/or performance of this Agreement shall
be governed by PRC LAWS.


14、
Settlement of dispute

 
Any disputes arising from or in connection with this Agreement shall be settled
through friendly negotiation between the Parties. If the dispute cannot be
resolved by negotiation, then any Party may submit the dispute to China
International Economic and Trade Arbitration Committee Tianjin International
Economic and Financial Arbitration Center for arbitration according to and
regulations in effect at the time of applying for arbitration. The arbitration
award shall be final and binding on all parties.


15、
Severability

 
Any provision of the Agreement shall be deemed as severable. If any provision of
the Agreement is invalid, it shall not affect the validity of the rest of the
provisions of this Agreement.
 
16

--------------------------------------------------------------------------------


 
16、
Non-waiver

 
If either Party does not insist the other Party on the performance of any
provision of the Agreement at any time, the Party shall not be deemed to waive
the provision or waive the right to insist the other Party on execution of the
provision.


17、
Transcript

 
The formal text of the Agreement shall be written in CHINESE. Any provision of
such Agreement shall be interpreted under the usual meaning of the words in the
Chinese version.


18、
Title and Subtitles

 
All tile and subtitles of the Agreement are in the convenience of the reference
only and shall not limit or affect any provision provided in the Agreement.


19、
Entire agreement

 
19.1
This Agreement includes all agreements and memorandums related to the subject of
this Agreement and supersede any and all previous written or oral agreements
and/or memorandums concluded by any consultation relating to the subject of this
Agreement. Unless this Agreement is otherwise provided expressly, any other
condition, definition, guarantee or statement related to the subject of this
Agreement shall not be binding on both Parties.

 
19.2
Any correction、amendment、replacing or modification of this Agreement shall be
made in writing and shall be ascertained that it is relevant to the Agreement
and shall be signed by the representatives or designated person(s) of both
Parties of the Agreement.

 
19.3
Both Parties of the Agreement mutually agree that in the convenience of
processing the procedure of the update registration related to the share
transferring hereof with the local industry and commercial bureau, both Parties
may enter into a simpler share-transferring Agreement. The content of the simple
share-transferring Agreement shall not be controversial with this Agreement
hereof. In case of any controversy, this Agreement shall prevail.

 
17

--------------------------------------------------------------------------------


 
20、
This Agreement shall come into effective upon the approval of the Board of
Transferee.

 
21、
This Agreement is executed in four counterparts. Each party holds two copies.

 
Annexes：
 
Annex I  "Details of the land required by Target Company for gas station sites"
 
Annex II  the "list of the personnel of Target Company and salary details"
 
Annex III   the "Obligations transfer list"
 
Annex IV  "Assets Confirmation List"
 
Annex V  "The production and operation information of Target Company"
 
 (This page is blank below)

 
18

--------------------------------------------------------------------------------

 
 
Signature Page
 
Transferor：Flying Dragon Investment Management Limited
Address: Albion Plaza, TsimshatsuiKowloon, Hongkong
Tel: ：00852-23678677  Fax：00852-23678618
Authorized Representative：
 
Transferee：Willsky Development Ltd.
Address:
Tel：                      Fax：


Authorized Representative：


Date：December     , 2009


 
19

--------------------------------------------------------------------------------

 
 
Annex I Details of the land required by Target Company for gas station sites


 
20

--------------------------------------------------------------------------------

 
 
Annex I Details of the land required by Target Company for gas station sites


 
21

--------------------------------------------------------------------------------

 
 
Annex III Obligations transfer list
 
 
22

--------------------------------------------------------------------------------

 
 
Annex IV Assets Confirmation List
 
 
23

--------------------------------------------------------------------------------

 
 
Annex V The production and operation information of Target Company
Part one Basic Information of Target Company
 
Business License


Business License No.:
Registration No.:
Issuing Date:


Address:


Type of Enterprise


Registered Capital
 
Business Scope:


Business Term:


Board of Directors:
 

Name Designated by Position

 
24

--------------------------------------------------------------------------------


 
Board of Supervisors
 

Name Designated by


 
25

--------------------------------------------------------------------------------

 


Part 2 Certificates and Licenses of Operations


 
26

--------------------------------------------------------------------------------

 